SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was argued by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Buchwald’s Opinion and Order dated February 25, 2000. We see no error in the district court’s ruling that the amended complaint failed to state a claim against defendant WEB Management LLC; without reference to whether the court had jurisdiction over the other defendants, we see no abuse of discretion in the court’s dismissal of the claims against them on the ground of forum non conveniens.
We have considered all of plaintiffs contentions on this appeal and have found in them no basis for reversal. The judgment of the district court is affirmed.